OUTBACK STEAKHOUSE OF FLORIDA, INC.

Officer Employment Agreement



THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
January 01, 2004, by and among BENJAMIN P. NOVELLO, whose address is 1616
Culbreath Isles Drive, Tampa, FL 33629(hereinafter referred to as “Employee”),
OS RESTAURANT SERVICES, INC., a Delaware corporation having its principal office
at 2202 N. West Shore Boulevard, 5th Floor, Tampa, Florida 33607 (hereinafter
referred to as the “Employer”) and OUTBACK STEAKHOUSE OF FLORIDA, INC., a
Florida corporation having its principal office at 2202 N. West Shore Boulevard,
5th Floor, Tampa, Florida 33607 (the “Company”).



W I T N E S S E T H:



This Agreement is made and entered into under the following circumstances:



A.        WHEREAS, the Company and the Employer are affiliates of Outback
Steakhouse, Inc. (“OSI”); and



WHEREAS, the Company is engaged in the business of owning and operating
restaurants known as “Outback Steakhouse®” utilizing a restaurant operating
system and trademarks owned by or licensed to the Company; and



WHEREAS, the Company and the Employer are parties to that certain Master
Employment Services Agreement (the “Services Agreement”) dated effective as of
January 01, 2001, pursuant to which the Employer agreed to hire and lease to the
Company operations employees necessary for the operation of the Company’s
Outback Steakhouse® restaurants; and



WHEREAS, pursuant to the Services Agreement, the Employer desires, on the terms
and conditions stated herein, to employ Employee and lease Employee to the
Company as President of the Company; and



WHEREAS, the Employee desires, on the terms and conditions stated herein, to be
employed by the Employer and leased to the Company as President.



NOW, THEREFORE, in consideration of the foregoing recitals, and of the premises,
covenants, terms and conditions contained herein, the parties hereto agree as
follows:



Employment and Term. Subject to earlier termination as provided for in Section 8
hereof, the Employer hereby employs the Employee, and the Employee hereby
accepts employment with the Employer, to be leased to the Company as President
of the Company for a term commencing on January 01, 2004and expiring five (5)
years thereafter (“Term of Employment”).Such Term of Employment shall be
automatically renewed for successive renewal terms of one year each unless
either party elects not to renew by giving written notice to the other party not
less than sixty (60) days prior to the start of any renewal term.



Representations and Warranties. The Employee hereby represents and warrants to
the Employer and the Company that the Employee (i) is not subject to any written
nonsolicitation or noncompetition agreement affecting the Employee’s employment
with the Employer and the Company (other than any prior agreement with the
Company), (ii) is not subject to any written confidentiality or
nonuse/nondisclosure agreement affecting the Employee’s employment with the
Employer and the Company (other than any prior agreement with the Company), and
(iii) has brought to the Employer and the Company no trade secrets, confidential
business information, documents, or other personal property of a prior employer.



Duties. As President of the Company, the Employee shall:



diligently and faithfully perform all of the duties and functions as may be
assigned to the Employee in such capacity by the Board of Directors or Chief
Executive Officer of the Employer or the Company; and



not to create a situation that results in termination for “cause” as that term
is defined in Section 8 hereof. The Employee shall be required hereunder to
devote one hundred percent (100%) of the Employee’s full business time and
effort to the business affairs of the Employer and the Company. The Employee
shall be responsible for directly reporting to the Chief Executive Officer of
the Employer and the Company on all matters for which the Employee is
responsible.



Employee shall: (i) devote the Employee’s entire business time, attention, and
energies to the business of the Company and the Employer, (ii) faithfully and
competently perform the Employee’s duties hereunder, and (iii) not create a
situation constituting Cause as defined in Section 8. The Employee shall not,
during the term of this Agreement, engage in any other business activity;
provided, however, that the Employee shall be permitted to invest the Employee’s
personal assets and manage the Employee’s personal investment portfolio in such
a form and manner as will not require any business services on Employee’s part
to any third party or conflict with the provisions of Section 9, Section 10
orSection 14 hereof, or conflict with any published policy of the Employer, the
Company or their affiliates, including but not limited to the insider trading
policy of the Company or its affiliates.



Notwithstanding anything to the contrary herein, the parties acknowledge and
agree that the Employee shall, during the term of this Agreement and at the
request of the Employer or the Company, also serve as an officer any subsidiary
or affiliate of the Employer, the Company or OSI as the Employer or the Company
shall request. In such capacity, Employee shall be responsible generally for all
aspects of such office. All terms, conditions, rights and obligations of this
Agreement shall be applicable to Employee while serving in such office as though
Employee and such subsidiary or affiliate of the Employer, the Company or OSI
had separately entered into this Agreement, except that the Employee shall not
be entitled to any compensation, vacation, fringe benefits, automobile allowance
or other remuneration of any kind whatsoever from such subsidiary or affiliate
of the Employer, the Company or OSI.



Compensation. During the Term of Employment, the Employee shall be entitled to
an annual base salary equal to at least the annual salary of Employee on the
effective date hereof, payable in equal biweekly installments by the Employer,
to be reviewed annually by the Employer.



Vacation. Employee shall be entitled to three (3) weeks paid vacation (selected
by Employee, but subject to the reasonable business requirements of the Company
and the Employer as determined by Employee’s supervisor) during each full year
during the Term of Employment.Vacation granted but not used in any year shall be
forfeited at the end of such one-year period and may not be carried over to any
subsequent year.



Fringe Benefits. In addition to any other rights the Employee may have
hereunder, the Employee shall also be entitled to receive those fringe benefits,
including, but not limited to, complimentary food, life insurance, medical
benefits, etc., if any, as may be provided by the Employer to similar employees
of the Employer. The Employee shall not be entitled to any benefits of any kind
provided by the Company to its employees.



Automobile Allowance; Expenses.



(a)        During the Term of Employment, the Employer shall pay to Employee a
monthly automobile allowance in the amount of FOUR HUNDRED AND 00/100 DOLLARS
($400.00). Such automobile allowance shall be in lieu of reimbursement by the
Employer or the Company of the costs to Employee of purchasing and maintaining
an automobile, and all operational expenses, including, without limitation,
mileage, repairs, insurance, etc., in connection therewith; provided, however,
that the Employer or the Company shall reimburse Employee for the cost of
gasoline used in conducting the Company business. Employee shall, at all times
during the Term of Employment, maintain an automobile for use in connection with
the performance of Employee’s duties and shall maintain in full force and
effect, at all times, with the Employer and the Company as additional loss
payees, at least TWO HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($250,000.00) in
property damage and FIVE HUNDRED THOUSAND AND 00/100  DOLLARS ($500,000.00) in
personal liability automobile insurance, with an additional ONE MILLION DOLLARS
($1,000,000.00) personal liability umbrella. Such insurance shall be written
with an insurance carrier reasonably acceptable to the Employer and the Company
and shall provide that such insurance cannot be changed, cancelled or permitted
to expire without at least ten (10) days prior written notice to the Employer
and the Company.



(b)        Subject to approval by the Chief Financial Officer of the Company and
the Employer and compliance with the Company’s and the Employer’s policies, the
Employee may incur reasonable expenses on behalf of and in furtherance of the
business of the Company and the Employer. Upon approval of such expenses by the
Chief Financial Officer, the Company or the Employer, as applicable, shall
promptly reimburse the Employee for all such expenses upon presentation by the
Employee, from time to time, of appropriate receipts or vouchers for such
expenses that are sufficient in form and substance to satisfy all federal tax
requirements for the deductibility of such expenses by the Company or the
Employer, as applicable.



8.         Termination. Notwithstanding the provisions of Section 1 hereof, the
Term of Employment shall terminate prior to the end of the period of time
specified in Section 1, immediately upon:



The death of the Employee; or



The Employee’s Disability during the Term of Employment. For purposes of this
Agreement, the term “Disability” shall mean the inability of the Employee,
arising out of any medically determinable physical or mental impairment, to
perform the services required of the Employee hereunder for a period of ninety
(90) consecutive days; or



The existence of Cause. For purposes of this Agreement, the term “Cause” shall
be defined as:



(i)         Failure of the Employee to perform the duties assigned to the
Employee in a manner satisfactory to the Employer, in its sole discretion;
provided, however, that the Term of Employment shall not be terminated pursuant
to this subparagraph (i) unless the Employer first gives the Employee a written
notice (“Notice of Deficiency”). The Notice of Deficiency shall specify the
deficiencies in the Employee’s performance of the Employee’s duties. The
Employee shall have a period of thirty (30) days, commencing on receipt of the
Notice of Deficiency, in which to cure the deficiencies contained in the Notice
of Deficiency. In the event the Employee does not cure the deficiencies to the
satisfaction of the Employer, in its sole discretion, within such thirty (30)
day period (or if during such thirty (30) day period the Employer determines
that the Employee is not making reasonable, good faith efforts to cure the
deficiencies to the satisfaction of the Employer), the Employer shall have the
right to immediately terminate the Term of Employment. The provisions of this
subparagraph (i) may be invoked by the Employer any number of times and cure of
deficiencies contained in any Notice of Deficiency shall not be construed as a
waiver of this subparagraph (i) nor prevent the Employer from issuing any
subsequent Notices of Deficiency; or



(ii)        Any dishonesty by the Employee in the Employee’s dealings with the
Company or the Employer, the commission of fraud by the Employee, negligence in
the performance of the duties of the Employee, insubordination, willful
misconduct, or the conviction (or plea of guilty or nolo contendere) of the
Employee of any felony, or any other crime involving dishonesty or moral
turpitude; or



(iii)       Any violation of any covenant or restriction contained in Section 9,
Section 10, Section 12 orSection 14 hereof; or



Any violation of any material published policy of the Employer, the Company or
their affiliates (material published policies include, but are not limited to,
the Company’s discrimination and harassment policy, responsible alcohol policy
and insider trading policy).



At the election of the Employer, upon the sale of a majority ownership interest
in the Employer or the Company or substantially all of the assets of the
Employer or the Company; or



At the election of the Employer, upon the determination by the Company to cease
the Company’s business operations.



For all purposes of this Agreement, termination for Cause shall be deemed to
have occurred in the event of the Employee’s resignation when, because of
existing facts and circumstances, subsequent termination for Cause can be
reasonably foreseen.



In the event of termination of this Agreement pursuant to this Section 8, the
Employee or the Employee’s estate, as appropriate, shall be entitled to receive
(in addition to any fringe benefits payable upon death in the case of the
Employee’s death) the base salary provided for herein up to and including the
effective date of termination, prorated on a daily basis.



9.         Noncompetition.



During Term. During the Employee’s employment with the Employer, the Employee
shall not, individually or jointly with others, directly or indirectly, whether
for the Employee’s own account or for that of any other person or entity, engage
in or own or hold any ownership interest in any person or entity engaged in a
restaurant business, and the Employee shall not act as an officer, director,
employee, partner, independent contractor, consultant, principal, agent,
proprietor, or in any other capacity for, nor lend any assistance (financial or
otherwise) or cooperation to any such person or entity.



Post Term.For a continuous period of two (2) years commencing on termination of
theEmployee’s employment with the Employer, regardless of any termination
pursuant to Section 8 or any voluntary termination or resignation by the
Employee, the Employee shall not, individually or jointly with others, directly
or indirectly, whether for theEmployee’s own account or for that of any other
person or entity, engage in or own or hold any ownership interest in any person
or entity engaged in a restaurant business with a theme, décor, menu or style of
or featured cuisine the same as or substantially similar to that of any
restaurant owned or operated by the Employer, the Company, OSI or any of their
affiliates, and that is located or intended to be located anywhere within a
radius of thirty (30) miles of any restaurant owned or operated by the Employer,
the Company, OSI or any of their affiliates, or any proposed restaurant to be
owned or operated by any of the foregoing, and Employee shall not act as an
officer, director, employee, partner, independent contractor, consultant,
principal, agent, proprietor, or in any other capacity for, nor lend any
assistance (financial or otherwise) or cooperation to, any such person, or
entity. For purposes of this Section 9(b), Restaurants owned or operated by the
Employer, the Company or OSI shall include restaurants operated or owned by an
affiliate of the Employer, the Company or OSI, any successor entity to the
Employer, the Company or OSI, and any entity in which the Employer, the Company,
OSI or any of their affiliates has an interest, including but not limited to, an
interest as a franchisor. The term “proposed restaurant” shall include all
locations for which the Employer, the Company, OSI, or their franchisees or
affiliates is conducting active, bona fide negotiations to secure a fee or
leasehold interest with the intention of establishing a restaurant thereon.



Limitation. Notwithstanding subsections (a) and (b), it shall not be a violation
of this Section 9 for Employee to own a one percent (1%) or smaller interest in
any corporation required to file periodic reports with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended,
or successor statute.



10.        Nondisclosure; Nonsolicitation; Nonpiracy. Except in the performance
of Employee’s duties hereunder, at no time during the Term of Employment, or at
any time thereafter, shall Employee, individually or jointly with others, for
the benefit of Employee or any third party, publish, disclose, use, or authorize
anyone else to publish, disclose, or use, any secret or confidential material or
information relating to any aspect of the business or operations of the
Employer, the Company, OSI or their affiliates, including, without limitation,
any secret or confidential information relating to the business, customers,
trade or industrial practices, trade secrets, technology, recipes or know-how of
any of the Employer, the Company, OSI or their affiliates. Moreover, during the
Employee’s employment with the Company and for two (2) years thereafter,
Employee shall not offer employment to any employee of the Employer, the
Company, OSI, their franchisees or affiliates, or otherwise solicit or induce
any employee of the Employer, the Company, OSI, their franchisees or affiliates
to terminate their employment, nor shall Employee act as an officer, director,
employee, partner, independent contractor, consultant, principal, agent,
proprietor, owner or part owner, or in any other capacity, for any person or
entity that solicits or otherwise induces any employee of the Employer, the
Company, OSI, their franchisees or affiliates to terminate their employment.



11.        Employer or Company Property: Employee Duty to Return. All Employer
or Company products, recipes, product specifications, training materials,
employee selection and testing materials, marketing and advertising materials,
special event, charitable and community activity materials, customer
correspondence, internal memoranda, products and designs, sales information,
project files, price lists, customer and vendor lists, prospectus reports,
customer or vendor information, sales literature, territory printouts, call
books, notebooks, textbooks, and all other like information or products,
including all copies, duplications, replications, and derivatives of such
information or products, now in the possession of Employee or acquired by
Employee while in the employ of the Employer or the Company, shall be the
exclusive property of the Employer and the Company and shall be returned to the
Employer or the Company no later than the date of Employee’s last day of work
with the Employer or the Company.



12.        Inventions, Ideas, Processes, and Designs. All inventions, ideas,
recipes, processes, programs, software, and designs (including all improvements)
(i) conceived or made by Employee during the course of Employee’s employment
with the Employer or the Company (whether or not actually conceived during
regular business hours) and for a period of six (6) months subsequent to the
termination or expiration of such employment and (ii) related to the business of
the Employer or the Company, shall be disclosed in writing promptly to the
Employer and the Company and shall be the sole and exclusive property of the
Employer and the Company. An invention, idea, recipe, process, program, software
or design (including an improvement) shall be deemed “related to the business of
the Employer or the Company” if (a) it was made with equipment, supplies,
facilities, or confidential information of the Employer or the Company, (b)
results from work performed by Employee for the Employer or the Company, or (c)
pertains to the current business or demonstrably anticipated research or
development work of the Employer or the Company. Employee shall cooperate with
the Employer and the Company and their attorneys in the preparation of patent
and copyright applications for such developments and, upon request, shall
promptly assign all such inventions, ideas, recipes, processes, and designs to
the Employer or the Company. The decision to file for patent or copyright
protection or to maintain such development as a trade secret shall be in the
sole discretion of the Employer and the Company, and Employee shall be bound by
such decision. Employee shall provide, on the back of this Employment Agreement,
a complete list of all inventions, ideas, recipes, processes, and designs if
any, patented or unpatented, copyrighted or non-copyrighted, including a brief
description, that the Employee made or conceived prior to Employee’s employment
with the Employer and the Company and that therefore are excluded form the scope
of this Agreement.



13.        Employer’s and Company’s Promise to Give Employee Trade Secrets and
Training. In return for Employee’s agreement not to use or disclose Employer’s
or the Company’s trade secrets, training, systems and confidential proprietary
business methods, Employer and the Company unconditionally promise to give
Employee within ninety (90) days of the signing of this contract trade secrets,
specialized training and other confidential proprietary business methods.



Specifically, Employer and the Company unconditionally promise to give Employee
one-on-one training from executives, trainers and senior employees of Employer,
the Company or their affiliates. Further, the training will include training and
information concerning procedures and confidential proprietary methods Employer
and the Company use to obtain and retain business from their customer base,
operations in Employer’s and the Company’s home office, marketing and sales
techniques, and information regarding the confidential information listed in
Section 12(b) of this Agreement. Further, after the ninety (90) days, as
Employer and the Company develop (during Employee’s employment with Employer)
additional trade secrets, employee surveys and analyses, financial data and
other confidential proprietary business methods and overall marketing plans and
strategies, Employer and the Company promise to continue to provide, on a
periodic basis, said confidential information and additional training and
analysis from their executives, trainers and/or senior employees to Employee for
so long as Employee is employed by Employer as President.



14.        Employee’s Promise Not to Disclose Trade Secrets and Confidential
Information. Employee understands and agrees that Employer and the Company will
provide unique and specialized training and confidential information concerning
Employer’s and the Company’s business operations, including, but not limited to,
recipes, product specifications, restaurant operating techniques and procedures,
marketing techniques and procedures, financial data, processes, vendors and
other information that was developed and maintained at considerable effort and
expense to Employer and the Company, for the Employer’s and the Company’s sole
and exclusive use, and which if used by the Employer’s or the Company’s
competitors would give them an unfair business advantage. Employee believes the
unconditional promise to provide said information is sufficient consideration
for Employee’s promise to adhere to the restrictive covenants of Section 9,
Section 10, Section 12 and Section 14 of this Agreement.



15.        Restrictive Covenants: Consideration; Non-Estoppel; Independent
Agreements; and Non-Executory Agreements. The restrictive covenants ofSection 9,
Section 10, Section 12 andSection 14 of this Agreement are given and made by
Employee to induce the Employer to employ the Employee and to enter into this
Agreement with the Employee, and Employee hereby acknowledges that employment
with the Employer is sufficient consideration for these restrictive covenants.



            The restrictive covenants of Section 9, Section 10, Section 12
andSection 14 of this Agreement shall be construed as agreements independent of
any other provision in this Agreement, and the existence of any claim or cause
of action of Employee against the Employer or the Company, whether predicated
upon this Agreement or otherwise, shall not constitute a defense to the
enforcement of any restrictive covenant. The Employer and the Company have fully
performed all obligations entitling them to the restrictive covenants of Section
9, Section 10, Section 12 andSection 14 of this Agreement, and those restrictive
covenants therefore are not executory or otherwise subject to rejection under
the Bankruptcy Code.



            The refusal or failure of the Employer or the Company to enforce any
restrictive covenant of Section 9, Section 10, Section 12 orSection 14 of this
Agreement (or any similar agreement) against any other employee, agent, or
independent contractor, for any reason, shall not constitute a defense to the
enforcement by the Employer or the Company of any such restrictive covenant, nor
shall it give rise to any claim or cause of action by Employee against the
Employer or the Company.



16.        Reasonableness of Restrictions; Reformation; Enforcement. The parties
hereto recognize and acknowledge that the geographical and time limitations
contained in Section 9, Section 10, Section 12 andSection 14 hereof are
reasonable and properly required for the adequate protection of the Company’s
and the Employer’s interests. Employee acknowledges that the Company is the
owner or the licensee of the Outback Steakhouse® trademarks, and the owner or
the licensee of the Outback Steakhouse® restaurant operating system and will
provide to Employee training in and confidential information concerning the
Outback Steakhouse® restaurant operating system in reliance on the covenants
contained in Section 9, Section 10, Section 12 andSection 14 hereof. It is
agreed by the parties hereto that if any portion of the restrictions contained
in Section 9, Section 10, Section 12 orSection 14 are held to be unreasonable,
arbitrary, or against public policy, then the restrictions shall be considered
divisible, both as to the time and to the geographical area, with each month of
the specified period being deemed a separate period of time and each radius mile
of the restricted territory being deemed a separate geographical area, so that
the lesser period of time or geographical area shall remain effective so long as
the same is not unreasonable, arbitrary, or against public policy. The parties
hereto agree that in the event any court of competent jurisdiction determines
the specified period or the specified geographical area of the restricted
territory to be unreasonable, arbitrary, or against public policy, a lesser time
period or geographical area that is determined to be reasonable, nonarbitrary,
and not against public policy may be enforced against Employee. If Employee
shall violate any of the covenants contained herein and if any court action is
instituted by the Company or the Employer to prevent or enjoin such violation,
then the period of time during which the Employee’s business activities shall be
restricted, as provided in this Agreement, shall be lengthened by a period of
time equal to the period between the date of the Employee’s breach of the terms
or covenants contained in this Agreement and the date on which the decree of the
court disposing of the issues upon the merits shall become final and not subject
to further appeal.



In the event it is necessary for the Company or the Employer to initiate legal
proceedings to enforce, interpret or construe any of the covenants contained in
Section 9, Section 10, Section 12 orSection 14 hereof, the prevailing party in
such proceedings shall be entitled to receive from the non-prevailing party, in
addition to all other remedies, all costs, including reasonable attorneys’ fees,
of such proceedings including appellate proceedings.



17.        Specific Performance. Employee agrees that a breach of any of the
covenants contained in Section 9, Section 10, Section 12 orSection 14 hereof
will cause irreparable injury to the Company and the Employer for which the
remedy at law will be inadequate and would be difficult to ascertain and
therefore, in the event of the breach or threatened breach of any such
covenants, the Company and the Employer shall be entitled, in addition to any
other rights and remedies they may have at law or in equity, to obtain an
injunction to restrain Employee from any threatened or actual activities in
violation of any such covenants. Employee hereby consents and agrees that
temporary and permanent injunctive relief may be granted in any proceedings that
might be brought to enforce any such covenants without the necessity of proof of
actual damages, and in the event the Company or the Employer does apply for such
an injunction, Employee shall not raise as a defense thereto that the Company or
the Employer has an adequate remedy at law.



18.        Assignability. This Agreement and the rights and duties created
hereunder, shall not be assignable or delegable by Employee. The Employer and
the Company shall have the right, without Employee’s knowledge or consent, to
assign this Agreement, in whole or in part and any or all of the rights and
duties hereunder, including but not limited to the restrictive covenants of
Section 9, Section 10, Section 11, Section 12 and Section 14 hereof to any
person, including but not limited to any affiliate of the Employer, the Company,
any affiliate of the Company, or any successor to the Company’s interest in the
Outback Steakhouse® restaurants, and Employee shall be bound by such assignment.
Any assignee or successor may enforce any restrictive covenant of this
Agreement.



19.        Effect of Termination. The termination of this Agreement, for
whatever reason, or the expiration of this Agreement shall not extinguish those
obligations of Employee specified in Section 9, Section 10, Section 11, Section
12 and Section 14 hereof. The restrictive covenants of Section 9, Section 10,
Section 11, Section 12 andSection 14 shall survive the termination or expiration
of this Agreement. The termination or expiration of this Agreement shall
extinguish the right of any party to bring an action, either in law or in
equity, for breach of this Agreement by any other party.



20.        Captions; Terms. The captions of this Agreement are for convenience
only, and shall not be construed to limit, define, or modify the substantive
terms hereof.



21.        Acknowledgments. Employee hereby acknowledges that the Employee has
been provided with a copy of this Agreement for review prior to signing it, that
the Employee has been given the opportunity to have this Agreement reviewed by
Employee’s attorney prior to signing it, that the Employee understands the
purposes and effects of this Agreement, and that the Employee has been given a
signed copy of this Agreement for Employee’s own records.



22.        Notices. All notices or other communications provided for herein to
be given or sent to a party by the other party shall be deemed validly given or
sent if in writing and mailed, postage prepaid, by certified United States mail,
return receipt requested, addressed to the parties at their addresses
hereinabove set forth. Any party may give notice to the other party at any time,
by the method specified above, of a change in the address at which, or the
person to whom, notice is to be addressed.



23.        Severability. Each section, subsection, and lesser Section of this
Agreement constitutes a separate and distinct undertaking, covenant, or
provision hereof. In the event that any provision of this Agreement shall be
determined to be invalid or unenforceable, such provision shall be deemed
limited by construction in scope and effect to the minimum extent necessary to
render the same valid and enforceable, and, in the event such a limiting
construction is impossible, such invalid or unenforceable provision shall be
deemed severed from this Agreement, but every other provision of this Agreement
shall remain in full force and effect.



24.        Waiver. The failure of a party to enforce any term, provision, or
condition of this Agreement at any time or times shall not be deemed a waiver of
that term, provision, or condition for the future, nor shall any specific waiver
of a term, provision, or condition at one time be deemed a waiver of such term,
provision, or condition for any future time or times.



25.        Parties. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their legal representatives, and proper
successors or assigns, as the case may be.



26.        Governing Law. The validity, interpretation, and performance of this
Agreement shall be governed by the laws of the State of Florida without giving
effect to the principles of comity or conflicts of laws thereof.



27.        Consent to Personal Jurisdiction and Venue. Employee hereby consents
to personal jurisdiction and venue, for any action brought by the Employer or
the Company arising out of a breach or threatened breach of this Agreement or
out of the relationship established by this Agreement, exclusively in the United
States District Court for the Middle District of Florida, Tampa Division, or in
the Circuit Court in and for Hillsborough County, Florida; Employee hereby
agrees that any action brought by Employee, alone or in combination with others,
against the Employer or the Company, whether arising out of this Agreement or
otherwise, shall be brought exclusively in the United States District Court for
the Middle District of Florida, Tampa Division, or in the Circuit Court in and
for Hillsborough County, Florida.



28.        Affiliate. Whenever used in this Agreement, the term “affiliate”
shall mean, with respect to any entity, all persons or entities (i) controlled
by the entity, (ii) that control the entity, or (iii) that are under common
control with the entity.



            29.        Cooperation. Employee shall cooperate fully with all
reasonable requests for information and participation by the Employer or the
Company, their agents, or their attorneys, in prosecuting or defending claims,
suits, and disputes brought on behalf of or against one or both of them and in
which Employee is involved or about which Employee has knowledge.



30.        Amendments. No change, modification, or termination of any of the
terms, provisions, or conditions of this Agreement shall be effective unless
made in writing and signed or initialed by all signatories to this Agreement.



31.        WAIVER OF JURY TRIAL. ALL PARTIES TO THIS AGREEMENT KNOW AND
UNDERSTAND THAT THEY HAVE A CONSTITUTIONAL RIGHT TO A JURY TRIAL. THE PARTIES
ACKNOWLEDGE THAT ANY DISPUTE OR CONTROVERSY THAT MAY ARISE OUT OF THIS AGREEMENT
WILL INVOLVE COMPLICATED AND DIFFICULT FACTUAL AND LEGAL ISSUES.



            THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE TRIAL BY JURY AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO
THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN
A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.



            THE PARTIES INTEND THIS WAIVER OF THE RIGHT TO A JURY TRIAL BE AS
BROAD AS POSSIBLE. BY THEIR SIGNATURES BELOW, THE PARTIES PROMISE, WARRANT AND
REPRESENT THAT THEY WILL NOT PLEAD FOR, REQUEST OR OTHERWISE SEEK TO HAVE A JURY
TO RESOLVE ANY AND ALL DISPUTES THAT MAY ARISE BY, BETWEEN OR AMONG THEM.



32.        Entire Agreement; Counterparts. This Agreement and the agreements
referred to herein constitute the entire agreement between the parties hereto
concerning the subject matter hereof, and supersede all prior memoranda,
correspondence, conversations, negotiations and agreements. This Agreement may
be executed in several identical counterparts that together shall constitute but
one and the same Agreement.



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.



“EMPLOYEE”



________________________________________   
_______________________________________

Witness                                                                       
BENJAMIN P. NOVELLO

________________________________________

Witness



“EMPLOYER”



Attest:                                                                         
OS RESTAURANT SERVICES, INC., Delaware corporation





By: ____________________________________      By:
___________________________________

JOSEPH J. KADOW, Secretary                                  ROBERT D. BASHAM,
Chief Operating Officer




“COMPANY”



Attest:                                                                         
OUTBACK STEAKHOUSE OF FLORIDA, INC., a Florida corporation







By: _____________________________________    By:
___________________________________

JOSEPH J. KADOW, Secretary                                  ROBERT D. BASHAM,
Chief Operating Officer